Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claims 1, 2, 18, 27, 30-35, 37, 39-40, 42-43, 51-52, 54-55, 61, 65, 70, 75, 82, 85, 90,98-100, 109, 122, 204-208 and 217 are pending.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1, 18, 27, 30-35, 37, 39-40, 42-43, 51-52, 54-55, 61, 65, 70, 75, 82, 85, 90,98-100, 109, 204-207, drawn to an engineered enucleated erythroid cell comprising an exogenous human leukocyte antigen-G (HLA-G) polypeptide and an exogenous immunogenic polypeptide wherein both the exogenous HLA-G and the exogenous immunogenic polypeptide are on the cell surface, classified in C12N 5/0641, C07K 14/70539.
II.   	Claim 2, drawn to an engineered enucleated erythroid cell comprising an exogenous human leukocyte antigen-G (HLA-G) polypeptide and an exogenous immunogenic polypeptide wherein the exogenous HLA-G polypeptide is on cell surface and the exogenous immunogenic polypeptide is within the cell , classified in C12N5/0641, C07K 14/70539.
III. 	Claims 122, drawn to an engineered enucleated erythroid cell comprising an exogenous autoantigenic polypeptide and at least one exogenous coinhibitory polypeptide, classified in C12N 5/0641, C07K 14/70539.
IV. 	Claims 208 and 217, drawn to a method of inducing immune tolerance or treating a disease in a subject in need thereof comprising administering a pharmaceutical composition of claim 1, classified in C12N 5/0641, C07K 14/70539.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the invention of Group requires an engineered enucleated erythroid cell comprising an exogenous human leukocyte antigen-G (HLA-G) polypeptide and an exogenous immunogenic polypeptide wherein both the exogenous HLA-G and the exogenous immunogenic polypeptide are on the cell surface, whereas Group II requires that the engineered enucleated erythroid cell comprising an exogenous human leukocyte antigen-G (HLA-G) polypeptide and an exogenous immunogenic polypeptide wherein the exogenous HLA-G polypeptide is on cell surface and the exogenous immunogenic polypeptide is within the cell and Group III requires that the engineered enucleated erythroid cell comprising an exogenous autoantigenic polypeptide and at least one exogenous coinhibitory polypeptide. Thus, Group I does not require that immunogenic polypeptide to be on the cell surface and Group I or II do not require to have an co-inhibitor with immunogenic polypeptide. Therefore, the inventions of Groups I, II and III are independent.
  
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the invention of Group I can be used to comprise another polypeptide such as an antibody or inhibitor of any intracellular peptide.
Inventions II/III and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the method of Group IV does not use. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election
This application contains claims directed to the following patentably distinct species autoantigenic exogenous polypeptides comprising different Formula: claim 42 recites Formula I, Claim 43 recites Formula II, Claim 54 recites Formula III, Claim 55 recites Formula IV, Claim 61 recites Formula VII, Claim 65 recites Formula VIII, claim 70 recites Formula XI, claim 75 recites Formula XII, claim 82 recites Formula IX, claim 85 recites Formula X, claim 90 recites Formula XIII claim 99 recites Formula V, claim100 recites VI. The species are independent or distinct because each formula represents different combination of cytosolic polypeptide, linker, Ii key peptide and autoantigen. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is an example of a generic claim.
Applicants must elect a single formula for a proper search against Patents and non-patent literature prior art.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each Formula (I-XIII) are different structure and combination, and therefore, would require separate search for each combination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/           Primary Examiner, Art Unit 1646